DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 1 is objected to because of the following informalities:  On line 1, the phrase “the connection status” lacks proper antecedent basis; since this is the first time that this feature is being recited in the claim, it is suggested to replace the term “the” with the term “a”. On lines 1-2, the phrase “a cassette system having flexible tubing assembly” appears to be grammatically incorrect; it is suggested to insert the term “a” between the terms “having” and “flexible” to make the phrase grammatically correct. Similarly on lines 3 and 4, each occurrence of the phrase “the cassette system having flexible tubing assembly” also appears to be grammatically incorrect; it is suggested to insert the term “the” between the terms “having” and “flexible” to make each occurrence of the phrase grammatically correct. On lines 2, 4 and 6, each occurrence of the comma and the term “which” following it render the claim difficult to read; it is suggested to delete the comma and replace the term “which” with the term “that” in each of lines 2, 4 and 6. Appropriate correction is required.
Claims 3, 4, 6 and 7 are objected to because of the following informalities:  On line 2 of each of claims 3, 4 and 6 and on line 3 of claim 7, the comma and the term “which” following it render the claim difficult to read; it is suggested to delete the comma and replace the term “which” with the term “that”.  Appropriate correction is required.
Claims 4, 6, 7 and 11 are objected to because of the following informalities:  On line 2 of each of claims 4, 6 and 7 and on lines 3 and 4 of claim 11, each occurrence of the phrase “the cassette system having flexible tubing assembly” appears to be grammatically incorrect; it is suggested to insert the term “the” between the terms “having” and “flexible” to make each occurrence of the phrase grammatically correct. Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  On line 3, the phrase “a diode resistivity network and a switch that is disposed parallel” appears to be grammatically incorrect; it is suggested to replace the phrase “is disposed parallel” with the phrase “are disposed in parallel”.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  On line 1, the phrase “the diode [of the diode resistive network of the patient catheter]” lacks proper antecedent basis; since this is the first time that this feature is being recited, it is suggested to replace the term “the” with the term “a”. On lines 2 and 3, the term “resistivity” has been misspelled as “resistive”. Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  On line 3, the phrase “the surface” lacks proper antecedent basis; it is suggested to replace the term “the” in this phrase with the term “a”.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  On line 2, the phrase “the resistivity” lacks proper antecedent basis; it is suggested to replace the term “the” in this phrase with the term “a”. On line 2, the term “resistivity” has been misspelled as “resistive”. On line 3, the phrase “the patient” lacks proper antecedent basis; it is suggested to replace the term “the” in this phrase with the term “a”.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  On line 2, the phrase “the resistivity” lacks proper antecedent basis; it is suggested to replace the term “the” in this phrase with the term “a”. On line 2, the term “resistivity” has been misspelled as “resistive”. Appropriate correction is required.
Claim 10 objected to because of the following informalities:  On line 3, the phrase “a patient connectors” is grammatically incorrect; it is suggested to replace this phrase with the phrase “the patient connector” since this feature was introduced in claim 4.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  On line 2, the phrase “the type” lacks proper antecedent basis; it is suggested to replace the term “the” in this phrase with the term “a”. On line 3, the phrase “the detection” lacks proper antecedent basis; it is suggested to remove the term “the” from this phrase.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  The phrase “a displace device is provided, to which the measuring device is connected and which is designed to output the result of the measurement or any further information based thereon, determined by the measuring device” appears to be grammatically incorrect and the phrases “the result” and “the measurement” lack proper antecedent basis; it is suggested to replace this phrase with the phrase “a display device is provided, connected to the measurement device, and designed to output a result of a measurement, or any information based on the measurement, determined by the measuring device”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 1, the claim as written renders it unclear whether the “patient catheter” is a part of the claimed invention since line 1 only appears to functionally recite this feature while lines 4-5 appear to require this feature as a part of the invention. For the sake of examination, the “patient catheter” is interpreted as part of the invention and line 3 is interpreted as reciting “characterized in that the device comprises the patient catheter, the cassette system […]”. Claims 2-14 are rejected due to their dependence on claim 1.
Re claim 4, the claim as written appears to require the device to have both an “electrical circuit” (recited in claim 1 upon which claim 4 depends) and a “diode resistivity network” but the specification appears to disclose that these are the same feature; therefore, it is unclear as to how the claim is intended to be interpreted in light of the specification. For the sake of examination, the “electrical circuit” and the “diode resistivity network” are interpreted as being the same feature and lines 2-3 are interpreted as reciting “the cassette system having [the] flexible tubing assembly comprises a patient connector, the electrical circuit comprises a diode resistivity network, and the cassette system having the flexible tubing assembly is provided with the diode resistivity network”.
Re claim 5, the phrases “the diode of the diode resistive network of the patient connector” and “the patient connector” lack proper antecedent basis since claim 3 does not introduce a “patient connector” and does not disclose that the diode resistive network belongs to the patient connector; additionally, it is unclear if the claim requires two different “diode resistive network[s]” or if the claim is referring to the same “diode resistive network” of claim 3. For the sake of examination, the claim is interpreted as referring to the same “diode resistive network” of claim 3 and lines 2-3 are interpreted as reciting “[[the]] a diode of the diode resistivity network that is disposed on a  patient connector”.
Re claim 8, the phrase “and to derive disconnection of the patient if said resistivity is infinite” renders the claim indefinite since it does not state what the patient is disconnected from. For the sake of examination, the “disconnection” is interpreted as being between the patient and the device.
Re claim 9, the phrase “the diode resistiv[ity] network of the patient connector” lacks proper antecedent basis since this claim depends on claim 3 but the diode resistivity network belonging to the patient connector is not introduced until claim 4. It is unclear whether claim 9 intended to depend from claim 4 or intended for claim 9 to introduce that the diode resistivity network belonged to the patient connector. For the sake of examination, claim 9 is interpreted as reciting dependence on claim 4 instead of on claim 3. 
Re claim 10, the phrase “derive removal of the patient connector” renders the claim indefinite since it does not state what the patient connector is removed from. For the sake of examination, the “removal” is interpreted as being between the patient connector and the patient.
Re claim 14, the phrase “A dialysis machine, especially a peritoneal dialysis machine” renders the claim indefinite since it is unclear whether the “dialysis machine” must be a peritoneal dialysis machine or if a peritoneal dialysis machine is simply preferred. For the sake of examination, the claim is interpreted as requiring the dialysis machine be a peritoneal dialysis machine and is interpreted as reciting “A peritoneal dialysis machine, 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 7 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Busby et al. (PG PUB 2009/0007642).
Re claim 1, Busby discloses a device 30 (Fig 1; it is noted that all reference characters cited below refer to Fig 1 unless otherwise noted) for identifying the connection status between a patient catheter 38d+44 and a cassette system (all of 30 except 38d+44) having flexible tubing assembly 38a,38b,38c, which is designed to be used in a dialysis machine (it is noted that the phrase “which is designed to be used in a dialysis machine” is a functional limitation and therefore, a “dialysis machine” is not a part of the claimed invention; this limitation is met in view of Fig 1 that shoes device 30 being used in dialysis machine 12), characterized in that the device comprises the cassette system having flexible tubing assembly and an electrical circuit 270 (Fig 3c), which is disposed on the cassette system having flexible tubing assembly as well as on the patient catheter (Para 39 disclose that the electrical circuit is on each of tubes 38a,38b,38c,38d and Para 62 further discloses that the electrical circuit can also be on cassette 50), and in that the device furthermore comprises a measuring device 272 (Fig 3c) for measuring at least one electrical property of the electrical circuit, which depends on said connection status (Para 61,62).
Re claim 2, Busby discloses that the electrical property is the electrical resistivity (Para 61).  
Re claim 6, Busby discloses the cassette system having flexible tubing assembly comprises a patient line 38a (the Examiner notes that line 38a is considered a “patient line” since it forms a part of the path that carries fluid to the patient), which is provided with a contact line 56 (Fig 2).  
Re claim 7, Busby discloses that the cassette system having flexible tubing assembly comprises a cassette portion 50, which is provided with contact points (“conductive contact”, Fig 13) on the surface of the cassette portion (as seen in Fig 13).
Re claim 11, Busby discloses that the measuring device is designed to derive the type of the cassette system having flexible tubing assembly by the detection of an electrical property of the cassette system having flexible tubing assembly (Para 75, the type being one with a cell loaded (“(i) no disposable cell loaded”) vs one without a cell loaded (“(ii) disposable cell loaded”).
Re claim 12, Busby discloses that the measuring device is designed to perform measurement in an automated manner (Para 75).
Re claim 13, Busby discloses that a display device 20 is provided, to which the measuring device is connected and which is designed to output the result of the measurement or any information based thereon, determined by the measuring device (Para 50).
Re claim 14, Busby discloses a dialysis machine 12, especially a peritoneal dialysis machine (Para 35), characterized in that the dialysis machine is provided with a device according to claim 1 (as seen in Fig 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Busby et al. (PG PUB 2009/0007642) in view of Yang et al. (CN 201656934 – a copy and English translation of which are attached to this Detailed Action).
Re claim 3, Busby discloses that the circuit comprises a resistivity network (Para 61) which is disposed on the patient catheter (Para 39), but does not explicitly disclose that the resistivity network is a diode resistivity network. Yang, however, teaches employing a diode resistivity network (Para 10) for the purpose of realizing fast discharge function (Para 10). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Busby to include the resistivity network as a diode resistivity network, as taught by Yang, for the purpose of realizing fast discharge function (Para 10).
Re claim 4, Busby discloses that the cassette system having flexible tubing assembly comprises a patient connector 104 (Fig 3c), which is provided with a resistivity network (Para 39,61) and a switch S1 (Fig 3c) that is disposed parallel (Para 61), but does not explicitly disclose that the resistivity network is a diode resistivity network. Yang, however, teaches employing a diode resistivity network (Para 10) for the purpose of realizing fast discharge function (Para 10). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Busby to include the resistivity network as a diode resistivity network, as taught by Yang, for the purpose of realizing fast discharge function (Para 10).
Re claim 5, Busby discloses that an element of the resistive network of the patient catheter is disposed antiparallel to an element of the resistive network of the patient connector (as seen in Fig 1, the tubes 38 and cassette can be oriented anti-parallel to one another), but does not explicitly disclose that the elements are diodes or that the resistivity network is a diode resistivity network. Yang, however, teaches employing a diode resistivity network, inherently utilizing diodes, (Para 10) for the purpose of realizing fast discharge function (Para 10). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Busby to include the resistivity network as a diode resistivity network using diodes, as taught by Yang, for the purpose of realizing fast discharge function (Para 10).
Re claim 10, Busby (as modified by Yang in the rejection of claim 4 above to provide the resistivity network as a diode resistivity network) discloses that the measuring device is designed to measure lack of resistivity of the diode resistivity network of a patient connectors and to derive removal of the patient connector [from the dialysis machine] (Para 75, condition “(i) no disposable cell loaded”).  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Busby et al. (PG PUB 2009/0007642)/Yang et al. (CN 201656934) in view of Smith et al. (PG PUB 2012/0078181).
Re claim 8, Busby (as modified by Yang in the rejection of claim 3 above to include the resistivity network as a diode resistivity network) disclose that the measuring device is designed to measure the resistivity of the diode resistive network of the patient catheter (Para 39,61) and to derive disconnection of the patient (Para 62), but does not explicitly disclose that the resistivity being infinite is what indicates the disconnection of the patient.  Smith, however, teaches that measuring a resistivity of infinity between two components is evidence that the components are not connected (Para 437). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Busby/Yang to include measuring the resistivity as being infinite in order to derive disconnection of the patient, as taught by Smith, for the purpose of having evidence that the two are disconnected (Para 437).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Busby et al. (PG PUB 2009/0007642)/Yang et al. (CN 201656934) in view of Tieck et al. (PG PUB 2016/0015957).
Re claim 9, Busby (as modified by Yang in the rejection of claim 4 to include the resistivity network as a diode resistivity network) disclose that the measuring device is designed to measure the resistivity of the diode resistive network of the patient connector (Para 61; as seen in Fig 3c, the electrodes 102 are on the patient connector 104), but does not disclose that the measuring device is also designed to derive a locked patient connector if a short circuit is measured.  Tieck, however, teaches deriving a locked patient connector if a short circuit is measured (the locking being between connector 4 and pump 33 which form sensor circuit 35, Para 736; Para 739,742) for the purpose of detecting proper installation (Para 739). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Busby/Yang to include deriving a locked patient connector if a short circuit is measured, as taught by Tieck, for the purpose of detecting proper installation (Para 739).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. PG PUB 2016/0030658 to van der Merwe et al., PG PUB 2015/0306365 to Besko et al., PG PUB 2011/0105877 to Wilt et al., PG PUB 2009/0088683 to Roger et al. and US Pat 5,405,336 to Austin et al. each disclose devices for identifying connection status, similar to that of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783